Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   September 01, 2015

The Court of Appeals hereby passes the following order:

A15I0269. DAMON LANCE DEEN v. THE STATE.

         Damon Lance Deen, who is charged with DUI, moved to suppress, among
other things, any evidence that he refused his arresting officer’s request that he
consent to a State-administered breath test. The trial court denied the motion, but
certified its order for immediate review. Deen has applied for such review in this
Court.
         OCGA §§ 40-5-67.1 (b) and 40-6-392 (d) provide that a DUI suspect’s refusal
to permit chemical testing “shall” be admissible in evidence against him. Deen
argues that the Supreme Court’s recent decision in Williams v. State, 296 Ga. 817
(771 SE2d 373) (2015), affirmed his constitutional right to refuse chemical testing,
and that admitting evidence of his refusal would violate his Fourth and Fifth
Amendment rights. The trial court disagreed, ruling that admission of his refusal
would not violate his constitutional rights.
         The Supreme Court “has exclusive jurisdiction over all cases involving
construction of the Constitution of the State of Georgia and of the United States and
all cases in which the constitutionality of a law, ordinance, or constitutional provision
has been called into question.” Atlanta Independent School System v. Lane, 266 Ga.
657 (1) (469 SE2d 22) (1996); Ga. Const. of 1983, Art. VI, Sec. VI, Para. II. Because
Deen’s motion called into question the constitutionality of the above-cited statutes,
and the trial court specifically rejected his constitutionality arguments, it appears that
jurisdiction may lie in the Supreme Court. As the Supreme Court has the ultimate
responsibility for determining appellate jurisdiction, see Saxton v. Coastal Dialysis
& Med. Clinic, 267 Ga. 177, 178 (476 SE2d 587) (1996), this application is hereby
TRANSFERRED to the Supreme Court for disposition.

                                 Court of Appeals of the State of Georgia
                                                                      09/01/2015
                                        Clerk’s Office, Atlanta,____________________
                                        I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                        Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                 , Clerk.